Name: Commission Regulation (EEC) No 2530/85 of 5 September 1985 re-establishing the levying of customs duties on polypropylene in one of the forms mentioned in Note 3 (d) to Chapter 39, falling within subheading 39.02 C ex IV, originating in South Korea, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3562/84 apply
 Type: Regulation
 Subject Matter: chemistry;  tariff policy;  Asia and Oceania
 Date Published: nan

 No L 240/22 Official Journal of the European Communities 7. 9 . 85 COMMISSION REGULATION (EEC) No 2530/85 of 5 September 1985 re-establishing the levying of customs duties on polypropylene in one of the forms mentioned in Note 3 (d) to Chapter 39, falling within subheading 39.02 C ex IV, originating in South Korea, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3562/84 apply originating in South Korea, reached the reference base in question after being charged thereagainst ; whereas the exchange of information organized by the Commission has demonstrated that continuance of the preference threatens to cause economic difficulties in the Community ; Whereas, it is appropriate to re-establish the levying of customs duties in respect of the products in question against South Korea, HAS ADOPTED THIS REGULATION : Article 1 As from 10 September 1985, the levying of customs duties, suspended pursuant to Council Regulation (EEC) No 3562/84, shall be re-established on imports into the Community of the following products origi ­ nating in South Korea : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3562/84 of 18 December 1984 applying generalized tariff preferences for 1985 in respect of certain indus ­ trial products originating in developing countries ('), and in particular Article 13 thereof, Whereas, pursuant to Article 1 of that Regulation, duties on the products listed in Annex II originating in each of the countries or territories listed in Annex III shall be totally suspended and the products as such shall, as a general rule, be subject to statistical surveil ­ lance every three months on the reference base referred to in Article 1 2 ; whereas, as provided for in Article 12, where the increase of preferential imports of these products, originating in one or more benefi ­ ciary countries, causes, or threatens to cause, economic difficulties in the Community or in a region of the Community, the levying of customs duties may be re-established once the Commission has had an appro ­ priate exchange of information with the Member States ; whereas for this purpose the reference base to be considered shall be, as a general rule, 165 % of the highest maximum amount valid for 1980 ; Whereas in the case of polypropylene in one of the forms mentioned in Note 3 (d) to Chapter 39 , falling within subheading 39.02 C ex IV, the individual ceiling was fixed at 543 400 ECU ; whereas, on 23 May 1985, imports of these products into the Community, CCT heading No Description 39.02 C ex IV (NIMEXE codes 39.02-25, 26, 27) Polypropylene in one of the forms mentioned in Note 3 (d) to Chapter 39 Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its Entirety and directly applicable in all Member States . Done at Brussels, 5 September 1985. For the Commission Willy DE CLERCQ Member of the Commission (') OJ No L 338 , 27. 12. 1984, p. 1 .